Citation Nr: 0908210	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  96-10 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
injury with degenerative disc disease.

2.  Entitlement to service connection for a thoracic spine 
injury with degenerative disc disease.   

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to May 
1976.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  The 
Veteran's claims for service connection for cervical and 
thoracic spine injuries were denied by an April 2007 Board 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated in September 2008, the Court 
remanded the April 2007 Board decision to the Board for 
readjudication pursuant to a Joint Motion for Remand 
(hereinafter Joint Motion). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

The Joint Motion found fault with the fact that in rendering 
his opinion following his March 2006 VA examination of the 
Veteran, the VA physician failed to address in-service 
reports of pain in the trapezius area in March 1973 or the 
April 1976 separation examination report noting recurring 
left back and shoulder pain, and instead "without 
explanation" reported that the service medical reports 
indicated the pain was in the lower back rather then the 
upper back of the neck.  In this regard, the Joint Motion 
also referenced numerous service medical reports that did not 
limit the Veteran's reports of back pain to the lumbosacral 
region, instead generally referring to "the back" as the 
source of pain, and stated that the VA examiner provided no 
explanation for his assumption that the description of the 
back in service did not include the cervical or thoracic 
regions of the back.  The Joint Motion also found fault with 
the fact that the March 2006 VA examination did not include 
consideration of a July 1976 VA examination report that noted 
tenderness to palpation in the right scapula and crepitus in 
the right shoulder.  As such, the Joint Motion requested that 
the Veteran be afforded another VA examination that 
"accurately addresses the medical evidence of record and 
considers whether Appellant's lay statements regarding 
continuity of symptomatology support a finding of a nexus 
between the in-service golf cart injury to the back and his 
present cervical and thoracic spine disorders."  With 
respect to these assertions by the Veteran of continuity of 
symptoms in the cervical and thoracic areas since service, 
the Joint Motion also found that the Board's failure to 
discuss these assertions rendered the reasons and bases for 
denying the Veteran's claims inadequate.  Finally, the Joint 
Motion directed the Board to attempt to obtain the records 
from the Veteran's hospitalization in March 1973. 

In order to ensure compliance with the directives of the 
Joint Motion as set forth above, this case is REMANDED for 
the following action:

1.  The RO must attempt to procure the 
reports from the hospitalization during 
service of the Veteran in March 1973 
after he was struck by a golf cart.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must briefly explain 
the efforts that the RO made to obtain 
those records and describe any further 
action to be taken by the RO with respect 
to the claims.  The Veteran must then be 
given an opportunity to respond.

2.  Following completion of the 
development above, the Veteran must be 
afforded an appropriate examination to 
determine the etiology of any cervical 
or thoracic spine disorders currently 
found.  All pertinent symptomatology 
and findings should be reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical 
records, the examiner must state 
whether there is a 50 percent 
probability or greater that any 
currently diagnosed cervical or 
thoracic spine disorder is 
etiologically related to the Veteran's 
service to include complaints of back 
pain therein.  A complete rationale for 
the opinion must be provided, and the 
opinion should not be based on the 
assumption that the back pain during 
service was limited to the lower back 
and specifically document consideration 
of the reports of pain in the trapezius 
area in March 1973, recurring left back 
and shoulder pain noted at the April 
1976 separation examination, the VA 
examination of July 1976, as well as 
the reports of the Veteran regarding 
continuity of symptomatology in the 
thoracic and cervical spine region 
since service.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims for service 
connection for cervical and thoracic 
spine disorders must be readjudicated by 
the RO.  If this readjudication does not 
result in a complete grant of all 
benefits sought by the Veteran, the 
Veteran and his attorney must be provided 
a supplemental statement of the case and 
an appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

